Case 8:19-bk-13584-TA        Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11        Desc
                              Main Document    Page 1 of 36


  1   Leib M. Lerner (CA State Bar No. 227323)
      Alina A. Ananian (CA State Bar No. 322905)
  2   ALSTON & BIRD LLP
  3   333 S. Hope Street, 16th Floor
      Los Angeles, CA 90071
  4   Telephone: (213) 576-1000
      Facsimile: (213) 576-1100
  5   Email: leib.lerner@alston.com
      Email: alina.ananian@alston.com
  6
      Attorneys for Global Experience Specialist
  7   f/k/a GES Exposition Services, Inc.
  8
                                UNITED STATES BANKRUPTCY COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                           SANTA ANA DIVISION
 11
      In re:                                        Bankruptcy Case No. 19-13584-TA
 12
                    Coastal International Inc.,     Chapter 11
 13
                               Debtor               OMNIBUS OBJECTION OF GLOBAL
 14                                                 EXPERIENCE SPECIALIST F/K/A GES
                                                    EXPOSITION SERVICES, INC. TO
 15                                                 DEBTOR’S EMERGENCY MOTIONS
 16                                                 Emergency Hearing
                                                    Date: September 18, 2019
 17                                                 Time: 11:00 a.m.
                                                    Place: Courtroom 5B
 18                                                        411 West Fourth Street
                                                           Santa Ana, CA 92701
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA         Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                    Desc
                               Main Document    Page 2 of 36


  1           Global Experience Specialist f/k/a GES Exposition Services, Inc. ("GES"), hereby objects
  2   to the Coastal International, Inc. (“Debtor”) Emergency Payroll Motion [Doc. 11; replaced by
  3   Doc. 18], Emergency Cash Collateral Motion [Doc. 12] and Emergency Financing Motion [Doc.
  4   13] (collectively, the “Motions”), as follows:
  5                               I.      BACKGROUND AND SUMMARY
  6           1.      GES is by far the largest creditor in this case, with a judgment against the Debtor
  7   of $11,709,232.24, plus post-judgment interest accruing at 9% per annum since the judgment was
  8   entered on May 18, 2018. See Judgment, attached as Exhibit A to the Declaration of Leib M.
  9   Lerner attached hereto (“Lerner Declaration”). This bankruptcy filing is another mark in the
 10   Debtor’s strategy to not pay a dime for its employee Christopher Lindroth’s catastrophic injuries
 11   that rendered him a paraplegic. GES paid close to $25 million on account of Lindroth’s injuries,
 12   but the Debtor – which was found to be 75% responsible for GES’s liability – has done
 13   everything in its power to avoid its payment obligations. The bankruptcy filing was not a surprise
 14   and much of the relief requested by the Debtor is not appropriate for an emergency motion.
 15   Indeed, back in June 2019 the Debtor and GES stipulated to a stay of GES’s collection efforts that
 16   expired this past Friday, September 13, 2019. Debtor’s proposed bankruptcy counsel Weiland
 17   Golden Goodrich, LLP represented Debtor in negotiating that stipulation, at the judgment
 18   debtor’s exam taken on July 22, 2019 where Debtor’s CEO appeared as “person most
 19   knowledgeable” and at the failed mediation that was held over a month ago. Thus, while Debtor
 20   continued during the period covered by the stipulation to refuse to pay GES’s judgment and take
 21   responsibility for its significant role in Lindroth’s catastrophic injury, it was preparing its
 22   bankruptcy filings. See Stipulation, attached as Exhibit B to the Lerner Declaration.
 23           2.      Despite the apparent months of preparation, Debtor nonetheless chose to file its
 24   petition in this Court; yet, there is no jurisdictional basis for this case to be filed in the Central
 25   District of California. The Northern District of California is the proper venue for this case
 26   because the Debtor’s actual principal place of business and nerve center for approximately 30
 27   years has been in the Northern District of California, and is currently 3 Harbor Drive, Suite 211,
 28   Sausalito, CA 94965, which is located in the Northern District of California. See Exhibit C and

                                                    2
                                 OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA        Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                  Desc
                              Main Document    Page 3 of 36


  1   Exhibit D attached to the Lerner Declaration (Statement of Information filed with the California
  2   Secretary of State. The Debtor’s Chief Executive Officer, Bruce Green, testified under oath at a
  3   judgment debtor’s exam in July 2019 that the Debtor’s primary place of business is at the
  4   Sausalito address. See Exhibit E attached to the Lerner Declaration (Deposition Transcript of
  5   Bruce Green). All of the financing documents attached by the Debtor in support of the Motions
  6   likewise indicate the same address for Debtor, as does the Statement of Information that the
  7   Debtor filed with the California Secretary of State. GES intends to shortly bring a motion for this
  8   case to be dismissed or transferred to the Northern District of California pursuant to 28 U.S.C. §§
  9   1408 and 1412.
 10          3.       GES’s specific objections to the Motions are set forth below.
 11                        II.     OBJECTIONS TO THE PAYROLL MOTION
 12          4.       The Payroll Motion is silent on the fact that it seeks this Court’s permission to pay
 13   insiders on an emergency basis, without complying with LBR 2014-1.
 14          5.       GES objects to the payment of insiders as defined in 11 U.S.C. § 101(31)(B).
 15   Pursuant to Local Bankruptcy Rule 2014-1(a)(1) “no compensation or other remuneration may be
 16   paid from the assets of the estate to a debtor’s owners, partners, officers, directors, shareholders,
 17   or relatives of insiders as defined by 11 U.S.C. § 101(31), from the time of the filing of the
 18   petition until the confirmation of a plan unless the debtor serves a Notice of Setting/Increasing
 19   Insider Compensation” providing parties in interest the opportunity to object on 14 days notice.
 20          6.       When the debtor is a corporation, an insider, as defined in 11 U.S.C. § 101(31),
 21   includes an officer of the debtor, person in control of the debtor, or relative of a general partner,
 22   director, officer, or person in control of the debtor. 11 U.S.C. § 101(31)(B).
 23          7.       Here, Debtor seeks permission to pay Bruce Green $8,551.81. Emergency Payroll
 24   Motion, Exhibit 1, p. 24. Bruce Green is Debtor’s Chief Executive Officer. He has been Debtor’s
 25   sole shareholder since 2003, first directly and then through his wholly owned Coastal
 26   International Holdings, LLC beginning in 2014. See Exhibit E, Green Deposition Transcript.
 27   Debtor can only pay Mr. Green if it complies with LBR 2014-1. Likewise, Debtor’s Exhibit 1
 28   includes additional names of employees with the Green surname, Elizabeth Green (page 23) and a

                                                    3
                                 OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA         Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11               Desc
                               Main Document    Page 4 of 36


  1   Bryan Green (page 39). There may be additional relatives with other last names. None of these
  2   insiders are identified in the Emergency Payroll Motion.
  3          8.       GES respectfully requests that any order approving the Emergency Payroll Motion
  4   be limited to non-insider or insider relative employees.
  5          9.       GES also objects to the Emergency Payroll Motion to the extent that it seeks to
  6   reimburse employees for alleged pre-petition ordinary business expenses. The Debtor does not
  7   identify what these expenses are for, to whom they are to be paid, or how much is to be paid.
  8   Such expenses are not wages that fall within any rule of priority, and would just be an unsecured
  9   claim against the estate. If the Debtor wishes to pay pre-petition reimbursements, it should file an
 10   appropriate motion, supported by evidence and legal authority, on regular notice.
 11                        III. OBJECTION TO THE CASH COLLATERAL MOTION
 12          10.      The Cash Collateral Motion seems to present a solution looking for a problem. Is
 13   the Debtor seeking to continue with its pre-petition factoring agreement, or to enter into a new
 14   post-petition factoring agreement (problematic in its own right and discussed in the next section)?
 15          11.      The Cash Collateral Motion lacks much of the basic financial information needed
 16   for creditors, the United States Trustee and this Court to determine if the Debtor’s proposed use
 17   of cash collateral is necessary or appropriate. The only financial information in the motion is that
 18   the Debtor owes TAB Bank $1.3 million on $1.6 million in purchased accounts. There is no
 19   indication of how much money the Debtor has on hand, or how much is “necessary to avoid
 20   immediate and irreparable harm to the estate pending a final hearing.” FRBP 4001(b)(2). The
 21   cash that the Debtor has on hand, if it flowed the way the Debtor describes, is money that the
 22   Debtor has already paid to use. Even if TAB Bank has a lien on the cash, which may be
 23   questioned or challenged later in the case, there is no reason for the Court to approve anything
 24   that gives TAB Bank more security in that cash than it already has. Based on the scarce evidence
 25   presented in connection with the Cash Collateral Motion, there is certainly no basis to conclude
 26   that TAB Bank is entitled to a replacement lien on the Debtor’s post-petition assets, as is
 27   proposed in the stipulation, ¶2.
 28          12.      Other problems with the proposed stipulation are the bank’s ability to withdraw its

                                                   4
                                OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA        Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                   Desc
                              Main Document    Page 5 of 36


  1   consent upon ten days’ notice; a reserve of $30,000 for TAB’s attorneys’ fees and costs, and an
  2   apparent requirement for pre-petition debt to be paid out of post-petition invoices. See
  3   Stipulation, ¶3 (“all payments of factored accounts shall be credited towards the Pre-Petition
  4   Obligations.”). In this regard, it is not clear that the Debtor’s LBR 4001-2 Statement (Exhibit 4 to
  5   the Cash Collateral Motion) is accurate.
  6                           IV. OBJECTION TO THE FINANCING MOTION
  7          13.      The Debtor asks the Court to ratify its pre-petition factoring agreement on an
  8   emergency basis.
  9          14.      First, the agreement is not a loan or line of credit; indeed, it does not appear to be a
 10   financing agreement at all. Rather, it is an expensive agreement through which the Debtor is
 11   seeking to sell estate assets – namely, to sell the Debtor’s invoices to TAB Bank for “LIBOR rate
 12   plus 7 ½ percent.” Motion, Page 8. The Debtor seems to using the 3-month LIBOR rate. See
 13   Exhibit 3, Page 60 (“LIBOR rate is 2.13%). The total rate proposed for the sale of the invoices is
 14   at least 9.63 percent, before fees. That this is a purchase and sale agreement, not a financing
 15   agreement is confirmed by the text of the proposed agreement: the “relationship of the parties
 16   shall be that of Purchaser and Seller of accounts, and not that of lender and borrower.”
 17   Emergency Financing Motion, Exhibit 3, Page 56 (Definition of Security Interest). As a result,
 18   GES submits that the Financing Motion is not properly presented under FRBP 4001 or Section
 19   364 of the Bankruptcy Code, as it should be submitted to the Court under Section 363 of the
 20   Bankruptcy Code and the rules applicable thereto.
 21          15.      Second, even if it was a true financing motion and not a motion to sell the Debtor’s
 22   assets, the Debtor supplies no budget that indicates how much it projects it will need “to avoid
 23   immediate and irreparable harm to the estate pending a final hearing.” FRBP 4001(c)(2)(3). The
 24   Debtor should not be permitted to enter into an open ended “financing” agreement that authorizes
 25   it to sell all of its invoices and receivables to TAB Bank, and which TAB Bank can enforce even
 26   if it later turns out to be a bad deal for the Debtor. If approved at all, the Debtor can only be
 27   permitted to sell the amount of invoices that it needs to survive until a final hearing. Likewise,
 28   the Debtor does not present how much money is currently on reserve from pre-petition purchases,

                                                   5
                                OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA         Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                     Desc
                               Main Document    Page 6 of 36


  1   or how much it projects will be on reserve if the Emergency Financing Motion is approved.
  2           16.     Moreover, because neither the Cash Collateral Motion nor the Financing Motion
  3   contain a budget, it is not clear how the Debtor will spend these funds and if such spending is in
  4   the best interests of creditors and the estate. Additionally, there is no disclosure of whether
  5   Debtor seeks to pay Mr. Green, his relatives, any other entities owned or controlled by Mr. Green
  6   or other insiders on a post-petition basis. Such proposed payments are inappropriate and must be
  7   disclosed. See LBR 2014-1(a)(1).
  8           17.     Third, Section 364 (c) of the Bankruptcy Code requires the Debtor to show that it
  9   made a good faith effort to obtain financing on better terms and that there is no financing
 10   available under terms superior to the those proposed. See, In re Premier Entertainment Biloxi
 11   LLC, Case No. 06- 50975, 2007 Bankr. LEXIS 3939 (Feb. 2, 2007) (citing In re Western Pacific
 12   Airlines, Inc., 223 B.R. 567, 572 (Bankr. D. Colo. 1997)) (stating that in order to obtain approval
 13   of post-petition financing pursuant to 11 U.S.C. §§ 364(c) and/or (d), the debtor-in-possession
 14   bears the burden of proof to show "first, that the proposed financing is an exercise of sound and
 15   reasonable business judgment; second, that no alternative financing is available on any other
 16   basis; third, that the financing is in the best interests of the estate and its creditors; and, as a
 17   corollary to the first three points, that no better offers, bids, or timely proposals are before the
 18   Court.").
 19           18.     The Debtor has presented no evidence that the proposed sale of invoices to TAB
 20   Bank is the best deal for the Debtor, or that the Debtor even shopped for any type of financing,
 21   including a traditional loan or line of credit. Rather, the Debtor apparently went to TAB Bank
 22   simply because it was involved with Debtor pre-petition. The base interest rate is 3 percentage
 23   points higher than the pre-petition amount (4.5% v. 7.5%), with no explanation as to why an
 24   existing “lender” would deserve a 60% interest rate increase just because the Debtor is in a
 25   chapter 11, where the facility has little risk because it is a factoring arrangement where the
 26   “lender” is actually purchasing the Debtor’s invoices. Indeed, the “lender” is consistently
 27   referred to as the “Purchaser” throughout the proposed new agreement, and in the pre-petition
 28   agreement and amendment.

                                                    6
                                 OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA         Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                  Desc
                               Main Document    Page 7 of 36


  1          19.       Fourth, there are numerous problems with the agreement that are inappropriate for
  2   a debtor in a chapter 11, in order of appearance on the agreement attached as Exhibit 3 to the
  3   motion:
  4                   Collateral – definition extends to all the Debtor’s assets, even to “Exclusions” (i.e.,
  5                    invoices that the Purchaser chooses not to buy).
  6                   Default Rate - a default rate of 5%,
  7                   Exclusions - the ability of purchaser to elect to not buy any account while still
  8                    retaining a security interest over the rejected account for purposes of securing
  9                    payment.
 10                   Numerous Fees - Attorney Documentation Fee, Late Charge, Minimum Monthly
 11                    Fee, Misdirected Payment Fee (15%), Missing Notation Fee (15%), Origination
 12                    Fee.
 13                   Events of Default – includes guarantor default and if “Purchaser for any reason, in
 14                    good faith, deems itself insecure with respect to the prospect of repayment or
 15                    performance of the Obligations.”
 16                   Authorization to Purchaser – includes a release of claims by the Debtor subject to
 17                    a FRBP 9019 motion.
 18                   Account Stated – Debtor is required to object to any statement within 60 days,
 19                    otherwise the statement “shall be binding against Seller.”
 20                   Attorneys Fees – Debtor is obligated to defend Purchaser against any avoidance
 21                    actions.
 22                                     V. RESERVATION OF RIGHTS
 23          20.       GES reserves and does not waive any and all rights to assert further objections
 24   before and at the hearing on the Motions, in accordance with the Court’s Order Setting Hearing
 25   on the Motions [Doc. 8], ¶ 3, as well as to object to the entry of any final orders.
 26                                             VI. CONCLUSION
 27          21.       For the reasons set forth above, GES respectfully requests that the Court deny or
 28   limit any interim orders on the Emergency Motions as set forth above, and that any final motions

                                                     7
                                  OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA       Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11               Desc
                             Main Document    Page 8 of 36


  1   be set for such time as will provide a reasonable opportunity for the Court, GES and other
  2   interested parties to have time to properly respond to the Debtor’s Motions.
  3

  4    Dated: September 18, 2019                    ALSTON & BIRD LLP
  5

  6                                                 By: /s/ Leib M. Lerner________________
  7                                                 Attorneys for Global Experience Specialist
                                                    f/k/a GES Exposition Services, Inc.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  8
                               OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA        Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                  Desc
                              Main Document    Page 9 of 36


  1                               DECLARATION OF LEIB M. LERNER
  2          I, Leib M. Lerner, declare as follows:
  3          1.       I am an attorney licensed to practice by the State of California and admitted to

  4   practice before the above-entitled Court. I am a partner with the law firm of Alston & Bird LLP,

  5   attorneys for creditor Global Experience Specialist f/k/a GES Exposition Services, Inc. (“GES”). I

  6   have personal knowledge of the facts contained in this declaration, except as to matters stated upon

  7   information and belief and as to those matters, I believe them to be true. If called upon as a witness,

  8   I could and would testify thereto.

  9          2.       I am an attorney of record for GES and, as such, am one of the custodians of the

 10   books, records and files of GES that relate to its judgment against Coastal International Inc.

 11   (“Coastal” or “Debtor”).

 12          3.       I make this declaration in support of the Omnibus Objection of Global Experience

 13   Specialist F/K/A GES Exposition Services, Inc. to Debtor’s Emergency Motions.

 14          4.       Attached hereto as Exhibit A is a true and correct copy of the Judgment entered

 15   against Debtor in the Marin County Superior Court, Case No. 1801683 on May 18, 2018.

 16          5.       Attached hereto as Exhibit B is a true and correct copy of the Stipulation (1) for

 17   Production of Records by Coastal International, Inc., (2) Order for Appearance and Examination

 18   of Coastal International, Inc., and (3) Mediation, dated June 26, 2019.

 19          6.       Attached hereto as Exhibit C is a true and correct copy of the Debtor’s Statement

 20   of Information filed with the California Secretary of State on April 2, 2013.

 21          7.       Attached hereto as Exhibit D is a true and correct copy of the Debtor’s Statement

 22   of Information filed with the California Secretary of State on August 5, 2019.

 23          8.       Attached hereto as Exhibit E is a true and correct copy of excerpts of the Deposition

 24   Transcript of Bruce Edward Green, taken July 22, 2019.

 25          I declare under penalty of perjury under the laws of the United States of America that the

 26   foregoing is true and correct.

 27          Dated: September 18, 2019                       /s/ Leib M. Lerner
                                                             Leib M. Lerner
 28

                                                   9
                                OMNIBUS OBJECTION TO EMERGENCY MOTIONS
      LEGAL02/39247108v1
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 10 of 36




                          EXHIBIT A
         Case 8:19-bk-13584-TA                 Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                       Desc
                                               Main Document    Page 11 of 36




                     1   McCormick, Barstow, Sheppard,
                                                                                         PDLBP
                         Wayte & Camith LLP                                                     MAY 1 8 2018
                    2    David L. Emerzian, #222930
                          david.emerzian@mccormickbarstow. com                         JAMES M. KIM. Court Executive Officer
                    3    7647 North Fresno Street                                        MARIN COUNTY SUPERIOR COURT
                         Fresno, California 93720                                            By; C. Euco/iesi. Deputy
                    4    Telephone:     (559)433-1300
                         Facsimile:     (559)433-2300
                    5
                         Attorneys for Plaintiff/Judgment Creditor
                    6

                    7

                     8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                     9                                        COUNTY OF MARIN

                    10

                    11   GLOBAL EXPERIENCE SPECIALIST fka                 CaseNo.^,^^.               t6
                         GES EXPOSITION SERVICES, INC.,
                    12                                                    ffifi©PeSE»HUDGMENT
                                        Plaintiff,
                    13

                    14
                         COASTAL INTERNATIONAL, INC..
                    15
                                        Defendant.
                    16
     o
                    17
     "a ')

                    18
     92'            19           IT IS ORDERED, ADJUDGED, DECREED AND DECLARED as follows:
     99             20           1.     Judgment isentered infavor ofPlaintiffJudgment Creditor, GLOBAL EXPERIENCE
                    21   SPECIALIST fka GES EXPOSITION SERVICES, INC. and against Defendant COASTAL

                    22   INTERNATIONAL, INC. inthe amount of$11,709,236.24, whichincludes the amount entered by the
                    23   Circuit Court of CookCounty, Illinois($11,709,236.24 and the Court's filing fee of3             along
                    24   ///

                    25   ///

                    26   ///

                    27   ///

                    28   ///
McCotttOCK,Barstow.
 Shepparo. Wavte &
    CARRLfTM LLP
rw NORTHFRESNO STREET                                          [PROPOSED] JUDGMENT
    f((EBna.CNR>™
        Case 8:19-bk-13584-TA                    Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                Desc
                                                 Main Document    Page 12 of 36




                     1   with post-judgment interest which continues to accrue on the judgment amount at a rate of 9% per
                    2    annum until Judgment is paid.

                    3

                    4

                    5    DATED: May /? .2018                                                       r-LUGGHESI
                                                                                         Matin County Superior Court
                    6                                    JAMES M. KIM
                         03674-02129 5041750.1

                    7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
McCoroncx. Barstow.
 Skb>f>aro. Wayte &
    CahrutmLLP
»47 Ncwrm FRESNObtoeet                                         [PROPOSED] JUDGMENT
    FRESNO. CA mm
                   Case 8:19-bk-13584-TA            Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11               Desc
                                                    Main Document    Page 13 of 36


                                                                 PROOF OF SERVICE

                            STATE OF CALIFORNIA, COUNTY OF FRESNO

                                  At the time of service, I was over 18 years of age and not a party to this action. I am
                            employed in the County of Fresno, State of California. My business address is 7647 North Fresno
                            Street, Fresno, CA 93720.

                                 On May 18, 2018, I served true copies of the following document(s) described as
                            [PROPOSED] JUDGMENT on the interested parties in this action as follows:

                                   Coastal International, Inc.
                                   c/o Bruce Green
                                   3 Harbor Drive, Suite 211
                                   Sausalito. CA 94965

                                   BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
                            persons at the addresses listedin the Service Listand placedthe envelope for collection and mailing,
                       10   following our ordinary business practices. I am readily familiar with this businesses practice for
                            collecting and processing correspondence for mailing. On the same day that the correspondence is
                       11   placed for collection and mailing, it is deposited in the ordinary course of business with the United
                            States Postal Service, in a sealed envelope with postage fully prepaid.
                       12
                                   I declareunderpenalty of perjuryunderthe lawsof the Stateof California thattheforegoing is
                       13   true and correct.

                       14          Executed on May 18,2018, at Fresno, California.

                       15

                       16
                                                                              Cindy D. Gdrizates
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
MCCORMICK.BARSTOW,
 SHEPPARD.WAYTE&
    CARRUTH LLP
7647 NORTH FRESNO STREET

    FRESNO. CA 93720
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 14 of 36




                           EXHIBIT B
            Case 8:19-bk-13584-TA                    Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                Desc
                                                     Main Document    Page 15 of 36




                          1   McCormick, Barstow, Sheppard,
                              Wayte & Carruth LLP
                          2   David L. Emerzian, #222930
                               david.emerzian@mccormickbarstow. com
                          3   7647 North Fresno Street
                              Fresno, California 93720
                          4   Telephone:      (559)433-1300
                              Facsimile:      (559) 433-2300
                          5
                              Attomeys for PlaintifB^Judgment Creditor
                          6   GLOBAL EXPERIENCE SPECIALIST fka GES
                              EXPOSITION SERVICES, INC.
                          7
                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                          8
                                                                        COUNTY OF MARIN
                          9
                              GLOBAL EXPERIENCE SPECIALIST fka                      Case No. CIV 1801683
                     10       GES EXPOSITION SERVICES, INC.,
                                                                                    STIPULATION FOR (1) PRODUCTION
                     11                       Plaintiff,                            OF RECORDS BY COASTAL
                                                                                    INTERNATIONAL, INC., (2) ORDER
                     12              V.                                             FOR APPEARANCE AND
                                                                                    EXAMINATION OF COASTAL
                     13       COASTAL INTERNATIONAL, INC.,                          INTERNATIONAL, INC., AND (3)
                                                                                    MEDIATION
                     14                       Defendant.

                     15

                     16                                                             Assigned for All Purposes to:
                                                                                    Hon. Roy O. Chemus, Deot. B
                     17
                                      Counsel for Plaintiff GLOBAL EXPERIENCE SPECIALIST fka GES EXPOSITION
                     18
                              SERVICES, INC. ("Plaintiff')andDefendant COASTAL INTERNATIONAL, INC. ("Defendant")
                     19
                              hereby stipulate and agree as set forth hereinbelow.
                     20
                                                                        RECITALS
                     21
                                      1.      WHEREAS, on or aboutSeptember 6,2017, Judgmentwasenteredin the sisterstateof
                     22
                              Illinois against Defendant in the amount of $11,709,232.24. Defendant disputes this amount as it
                     23
                              relates to the calculation of interest.
                     24
                                      2.      WHEREAS, on or about May 18,2018,Judgment wasentered in this Court against
                     25
                              Defendant in the amount of $11,709,232.24, to enforce a sister state judgment. Defendant disputes
                     26
                              this amount as it relates to the calculation of interest.
                     27
                                      3.      Counsel for Defendanthas agreed to produce Defendant's PMK, Bruce Green, for an
                     28
MCCORUICX, Barstow,
 Skepparo,Wavtc&
    CARRUTHLLP                  AFFIDAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
TUT KORTO FIKtNO STREET
    rMti(0.e*nT3s                                                         OF BRUCE GREEN
           Case 8:19-bk-13584-TA              Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                     Desc
                                              Main Document    Page 16 of 36




                   1    Examination under oath at a mutually agreed upon date, time and location,, in accordance with the
                   2    terms and conditions herein.

                   3                                           STIPULATION

                   4           Based upon the foregoing, and incorporating the Recitals set forth above, it is hereby
                   5    Stipulated and Agreed as follows:

                   6           1.      Defendant shall produce to Plaintiffs counsel all documents set forth in Exhibit
                   7    "A"to this stipulation. The documents produced by Defendant pursuant to this stipulation shallbe
                    8   used only in this action referenced above and shall be used for the purpose of the prosecution,
                   9    defense, or settlement of thisaction and thejudgement which was entered into the above entitled
                   10   action, including enforcement of any judgment.
                   11          2.      This stipulation constitutes theentire agreement between theimdersigned parties with
                   12   respect to its subject matter and supersedes all prior understandings, proposals, negotiations and
                   13   communications, whether oral or written, between the parties or their respective representatives
                   14   regarding the subject matter hereof.

                   15          3.      By written agreement ofthe parties, orupon motion and order ofthe Court, the terms
                   16   ofthis stipulation may beamended, modified orvacated. This stipulation shall continue inftill force
                   17   and effect until amended or superseded by express order of the Court, and shall survive any final
                   18   judgment or settlement in this action.

                   19          4.      Defendant shall designate Bruce Green as itsperson most knowledge and Bruce Green
                   20   willbe available for examination underoathand beforea courtreporteron July 2,2019 at 10:00 a.m.
                   21   at a location inSanFrancisco, or at a mutually convenient date immediately thereafter if they parties
                   22   cannot agree upon the earlier date noted. Bruce Green shall testify solely for the Defendantand not in
                   23   hispersonal orindividual capacity. The examination ofBruce Green shall nottake place unless and
                   24   until dates for both the examinationand mediationhave been agreed to in writing by the parties. .
                   25           5.     Following Defendant's production of documents set forth in Exhibit "A", and
                   26   following the examination of the person most knowledgeable under oath, the parties hereto shall
                   27   participate in a mediation on July 30, 2019 at 10:00 a.m., or at a mutually convenient date
                   28   immediately thereafter if they parties cannot agree upontheearlier datenoted, at TwoEmbarcadero
McCormick, Barstow,
 SKEPPAR0.WAY1E&
    CARRUTH LLP           AFFroAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
TM NMTN rRUNO «nt£ET
    rAzwo.CASiTa                                                  OF BRUCE GREEN
            Case 8:19-bk-13584-TA                    Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                         Desc
                                                     Main Document    Page 17 of 36




                              Ccmcr, Suite 1500, San Francisco, CA 94111 before Judge Ambler.

                                       6.    Plaintiff agrees that all proceedings and collection efforts shall be stayed until 30 days
                              after the conclusion of the mediation between the parties. 7.This Stipulation may be executed in
                      4       counterparts, eachof which shall be deemed an original stipulation against eachparty, butallof which
                          5   shall constitute one in the same instrument.

                      6                8.    Defendant reserves the right to object, at the examination under oath or through the

                          7   production of documents, based upon the assertion of confidentiality, privilege, trade secret andany
                          8   other applicable objection.

                          9            9.    PlaintiffandDefendant agreethattheproduction of any fiirther documents notset forth
                      10      in this Stipulation sli^l be either by order of the court or by mutual agreement of the parties.
                      11      Dated;               19                               McCORM|a^rB7^tRS5;OW, SpPPARD,
                                                                                                                        LP
                      12

                      13
                                                                                                                rzian

                                                                                 Atto                    GLOBAL EXPERIENCE
                      14
                                                                               SPEC               "GES EXPOSITION SERVICES,
                      15                                                                                INC.

                      16      Dated: J une         19                                     IJ^Veiland Gold<^ Goodr ch, LLP
                      17

                      18                                                                JelTGoldbsJbr Defendant C6^STAL
                                                                                             INTERNATIONAL, INC.
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
McCohmick. Garstow,
 Smeprard. Wavte i
   Carruim LLP                  AFFIDAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
   NC(«rM        sTACfr

    fHiitiO CAfi}rx                                                      OF BRUCE GREEN
            Case 8:19-bk-13584-TA               Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                      Desc
                                                Main Document    Page 18 of 36




                     1                ORBER ON STIPULATION FOR (1) PRODUCTION OF RECORDS BY
                     2          COASTAL INTERNATIONAL, INC., (2) ORDER FOR APPEARANCE AND

                     3        EXAMINATION OF COASTAL INTERNATIONAL, INC., and (3) MEDIATION

                     4                                                  ORDER

                     5          Upon considering the STIPULATION FOR (1) PRODUCTION OF RECORDS BY
                     6   COASTAL INTERNATIONAL, INC., (2)ORDER FORAPPEARANCE AND EXAMINATION OF
                     7   COASTAL INTERNATIONAL, INC., and (3) MEDIATION by the parties, and good cause
                     8   appearing therefore:
                     9          IT IS HEREBY ORDERED that:

                   10           1.      Defendant COASTAL INTERNATIONAL, INC.shallproduce to Plaintiffs counsel
                    11   all documents set forth in Exhibit"A", whichare incorporated by reference herein.
                    12          2.      Defendant COASTAL INTERNATIONAL, INC.'s person most knowledge Bruce
                    13   Green, shall make himselfavailable for Examination under oath and before a court reporter onJuly 2,
                    14   2019 at 10:00 a.m. at a location in San Francisco, or at a mutually convenient date immediately
                    15   thereafter ifthey parties cannot agree upon the earlier date noted. Bruce Green shall testify solely for
                    16   the Defendant and not inhis personal orindividual capacity. The examination ofBruce Green shall
                    17   not take place unless and until dates for both the examination and mediation have been agreed to in
                    18   writing by the parties. .

                    19           3.     Following Defendant COASTAL INTERNATIONAL, INC.'s production of
                    20   documents setforth in Exhibit "A", and following theexamination of Defendant's PMK under oath,
                    21   the parties hereto shall participate inamediation before a mutually agreed upon mediator on July 30,
                    22   2019 at 10:00 a.m., or at a mutually convenient date immediately thereafter if they parties cannot
                    23   agree upon the earlier date noted, atTwo Embarcadero Center, Suite 1500, San Francisco, CA 94111
                    24   before Judge Ambler.
                    25           4.      Plaintiffagrees thatallproceedings andcollection efforts shallbestayed until 30days
                    26   after the conclusion of the mediation between the parties.

                    27           5.      Theproduction ofanyfurther documents notset forthinthisStipulation shallbeeither
                    28   by order of the court or by mutual agreementofthe parties.
MCCORMICK. BARSTOW,
 SHEPPARO.WAYIE &
    CarruthLLP             AFFroAVlT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
7S4T north TRCtKO nMIT
    niUNO.e*nn>                                                     OF BRUCE GREEN
             Case 8:19-bk-13584-TA         Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11     Desc
                                           Main Document    Page 19 of 36




                      1         IT IS SO ORDERED.

                      2   Dated: June   ,2019                   Bv:.
                                                                       JUDGE OF THE SUPERIOR COURT
                      3

                      4

                      5

                      6

                      7

                      8

                      9

                    10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
McCORMiCK.BARSTOW,
 SKEI>t>ARO,WAYIE&
    CarruthUP               AFFIDAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
r»l7 N0R1M nifIMO tTKUT
    riiUNo.CAnna                                          OF BRUCE GREEN
             Case 8:19-bk-13584-TA               Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                                                 Main Document    Page 20 of 36




                               EXHIBIT "A" TO STIPULATION - LIST OF DOCUMENTS TO BE PRODUCED

                       6   •   Coastal Tax Returns

                       7          o       2007

                       8          o       2008

                       9          o       2009

                     10           o       2010

                     11           o       2011

                     12           o       2012

                     13           o       2013

                     14           o       2014

                      15          o       2015

                      16          o       2016

                      17           o      2017

                      18       Coastal Reviewed Financial Statements

                      19           o      2007

                      20           o      2008

                      21           o      2009

                      22           o      2010

                      23              o   2011

                      24              o   2012

                      25              o   2013

                      26              o   2014

                      27              o   2015

                      28              o   2016
MCCORMICK. BaRSTOW,
 Skeppard,Wayte&
    CahhuthLLP             AFFIDAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
7»«y MORTH FREPCO SntCET
    ra»»io.eAoia9                                              OF BRUCE GREEN
            Case 8:19-bk-13584-TA              Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11         Desc
                                               Main Document    Page 21 of 36




                     1          o       2017

                     2      Bruce Green W-2s for 2012 to 2018 (redacted to remove Social SecurityNumber and other
                     3      personal information of Bruce Green)
                     4      Coastal Outstanding A/P Balance Summary as of 12/31/2018
                     5      Coastal Life Insurance Value as of 4/30/19

                     6      Coastal Compiled Financial Statements
                     7          o       2018

                     8      Coastal Compiled Balance Sheets
                     9          o       2016

                    10          o       2017

                    11          o       2018

                    12       Coastal Equipment Inventory as of 12/31/2018
                    13       TAB Bank Operating Account 1/1/16 through present
                    14       TAB Bank Payables Account 1/1/16 through present
                    15       TAB BankPayrollAccount 1/1/18 through 3/30/18
                    16       TAB BankPayroll Accoimt 4/1/18 through 6/30/18
                    17       TAB Bank Payroll Account 7/1/18 through 9/30/18
                    18       TAB BankPayroll Account 10/1/18 through the present.
                    19       TAB Bank Tax Account 1/1/16 through 12/31/18

                    20       Coastal Vehicle List and Value as of 3/31/19

                    21       Coastal American Express Charges for Calendar Years 2017, 2018 and 2019 (through the
                    22       present).

                    23       TAB Bank Operating Account Statement
                    24              o   January 2016

                    25              o   February 2016

                    26              o   March 2016

                    27              o   April 2016
                    28              o   May 2016
MCCORWtCK. BARSTOW,
 SKEPPARO,WAYTe&
    CARRUTHLLP           AFFIDAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
7»<7HO«TH fR£IXO ITMtT
    ricuiiacA09i»                                             OF BRUCE GREEN
           Case 8:19-bk-13584-TA               Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                                               Main Document    Page 22 of 36




                   I             o       June 2016

                   2             o       July 2016

                   3             o       August 2016

                   4             o       September 2016

                   5             o       October 2016

                   6             o       November 2016

                   7             o       December 2016

                   8              o      January 2017

                       9          o      February 2017

                  10              o      March 2017

                  11              o      April 2017

                  12              o      May 2017

                  13              o      June 2017

                  14              o      July 2017

                  15              o      August 2017

                  16              o      September 2017

                  17              o      October 2017

                  18              o      November 2017

                  19              o      December 2017

                  20                 o   January 2018

                  21                 o   February 2018

                  22                 o   March 2018

                  23                 o   April 2018

                  24                 o   May 2018

                  25                 o   Jime 2018

                  26                 o   July 2018

                  27                 o   August 2018

                  28                 o   September 2018
MCCORMICK. BARSTOW,
 SKEPPAR0,WArt8&
    CARRUTHLLP             AFFIDAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
ma KOAtM MUNO (tntfT
    rutMacAaina                                              OF BRUCE GREEN
           Case 8:19-bk-13584-TA                 Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                                                 Main Document    Page 23 of 36




                    1                o    October 2018

                    2                o    November 2018

                    3                o    December 2018

                    4                o    January 2019

                  •5                 o    February 2019

                    6                o    March 2019

                    7                 o April 2019

                    8

                    9

                   10

                   11

                   12
                        003674^02130 6136248.1
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
MCCORMICK. BARSTOW,
 SKEPPAR0,VV!AY1E&
   CarruthLLP             AFFIDAVIT IN SUPPORT OF APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
   NORTH ntUNO STRtET
    FRUKacAsano                                           OF BRUCE GREEN
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 24 of 36




                           EXHIBIT C
              Case 8:19-bk-13584-TA                    Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                                        Desc
                                                                        Page 25 of 36 F
                                  State of California  Main Document
                                                                                                                                    E-R70830
                                    Secretary of State
                                                                                                                                      FILED
                         Statement of Information                                                                       In the office of the Secretary of
                                        (Foreign Corporation)                                                            State of the State of California
                         FEES (Filing and Disclosure): $25.00.
                      If this is an amendment, see instructions.
         IMPORTANT - READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                             Apr - 2 2013
1. CORPORATE NAME
     COASTAL INTERNATIONAL, INC.
     3 HARBOR DRIVE SUITE 211
     SAUSALITO CA 94965


2. CALIFORNIA CORPORATE NUMBER                  C1668735                                                                      This Space For Filing Use Only

No Change Statement ( Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary of
      State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary of State,
            check the box and proceed to Item 13.
Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                            CITY                      STATE                   ZIP CODE

     3 HARBOR DRIVE SUITE 211             SAUSALITO CA 94965
5. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                       CITY                     STATE                    ZIP CODE
     3 HARBOR DRIVE SUITE 211             SAUSALITO CA 94965
6. MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4                            CITY                      STATE                   ZIP CODE




Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable
title for the specific officer may be added; however, the preprinted titles on this form must not be altered.)
7. CHIEF EXECUTIVE OFFICER/                    ADDRESS                                      CITY                     STATE                    ZIP CODE

     BRUCE      GREEN 3 HARBOR DRIVE SUITE 211                   SAUSALITO CA 94965
8. SECRETARY                                   ADDRESS                                      CITY                     STATE                    ZIP CODE
     BRUCE      GREEN 3 HARBOR DRIVE SUITE 211                   SAUSALITO CA 94965
9. CHIEF FINANCIAL OFFICER/                     ADDRESS                                     CITY                      STATE                   ZIP CODE
     BRUCE      GREEN 3 HARBOR DRIVE SUITE 211                   SAUSALITO CA 94965
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 11 must be completed with a
California street address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the
California Secretary of State a certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10. NAME OF AGENT FOR SERVICE OF PROCESS
     BRUCE GREEN

11. STREET ADDRESS OF THE AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL                           CITY               STATE           ZIP CODE

     3 HARBOR DRIVE SUITE 211             SAUSALITO CA 94965

Type of Business
12. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
     TRADESHOW SERVICES

13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.


      04/02/2013            KATHY SPANGLER                                                   OFFICE MANAGER
         DATE               TYPE/PRINT NAME OF PERSON COMPLETING FORM                                   TITLE                               SIGNATURE

 SI-350 (REV 01/2012)                                                                                                      APPROVED BY SECRETARY OF STATE
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 26 of 36




                          EXHIBIT D
              Case 8:19-bk-13584-TA                    Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                                         Desc
                                                       Main Document    Page 27 of 36
                                                                                                           F
                               State of California
                                   Secretary of State
                               Statement of Information                                                                          G842903
                                       (Foreign Corporation)
                            FEES (Filing and Disclosure): $25.00.                                                                  FILED
                         If this is an amendment, see instructions.                                                In the office of the Secretary of State
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                          of the State of California
1. CORPORATE NAME
                                                                                                                               AUG-05 2019
     COASTAL INTERNATIONAL, INC.




2. CALIFORNIA CORPORATE NUMBER
                                                                    C1668735                                                This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 13.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                  CITY                             STATE       ZIP CODE
774 MAYS BLVD., SUITE 10-540, INCLINE VILLAGE, NV 89451
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                             CITY                             STATE       ZIP CODE
3 HARBOR DRIVE, SUITE 211, SAUSALITO, CA 94965
6.    MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4                                  CITY                             STATE       ZIP CODE



6.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS



Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                              CITY                             STATE       ZIP CODE
 BRUCE EDWARD GREEN                 774 MAYS BLVD., SUITE 10-540, INCLINE VILLAGE, NV 89451
8.    SECRETARY                                ADDRESS                                              CITY                             STATE       ZIP CODE
BRUCE EDWARD GREEN                  774 MAYS BLVD., SUITE 10-540, INCLINE VILLAGE, NV 89451
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                              CITY                             STATE       ZIP CODE
BRUCE EDAWRD GREEN                  774 MAYS BLVD., SUITE 10-540, INCLINE VILLAGE, NV 89451
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 11 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]

 KATHLEEN SPANGLER
11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                              STATE       ZIP CODE

3 HARBOR DR., SUITE 211, SAUSALITO, CA 94965

Type of Business
12. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
TRADESHOW SERVICES
13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

 08/05/2019            BRUCE EDAWRD GREEN                                         CEO
      DATE               TYPE/PRINT NAME OF PERSON COMPLETING FORM                          TITLE                                 SIGNATURE
SI-350 (REV 01/2013)                                                                                                         APPROVED BY SECRETARY OF STATE
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 28 of 36




                           EXHIBIT E
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 29 of 36


· · · IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA

· · · · · · · ·IN AND FOR THE COUNTY OF MARIN



· · · · · · · · · · · · · --oOo--

GLOBAL EXPERIENCE SPECIALIST fka
GES EXPOSITION SERVICES, INC.,

· · · · · · · · ·Plaintiff,
v.· · · · · · · · · · · · · · · · · · · ·No. CIV 1801683

COASTAL INTERNATIONAL, INC.,

· · · · · · · · ·Defendant.
_____________________________________/




· · · · · ·DEPOSITION OF BRUCE EDWARD GREEN, taken at

· Embarcadero Center, Suite 1500, San Francisco, California,

on Monday, July 22, 2019, at 10:41 a.m., before Pamela L.

Silveira, Certified Shorthand Reporter, in and for the State

of California.
Case 8:19-bk-13584-TA      Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                           Main Document    Page 30 of 36


·1· · · · · · · · · · ·A P P E A R A N C E S

·2

·3 For the Plaintiff:

·4·   ·   ·   ·   ·   ·MCCORMICK, BARSTOW, SHEPPARD,
· ·   ·   ·   ·   ·   ·WAYTE & CARRUTH, LLP
·5·   ·   ·   ·   ·   ·BY:· DAVID L. EMERZIAN
· ·   ·   ·   ·   ·   ·7647 North Fresno Street
·6·   ·   ·   ·   ·   ·Fresno, California 93720
· ·   ·   ·   ·   ·   ·(559)433-1300
·7·   ·   ·   ·   ·   ·david.emerzian@mccormickbarstow.com

·8

·9 For the Defendant:

10·   ·   ·   ·   ·   ·WEILAND, GOLDEN, GOODRICH, LLP
· ·   ·   ·   ·   ·   ·650 Town Center Drive, Suite 600
11·   ·   ·   ·   ·   ·Costa Mesa, California 92626
· ·   ·   ·   ·   ·   ·BY:· JEFFREY I. GOLDEN
12·   ·   ·   ·   ·   ·(714)966-1000
· ·   ·   ·   ·   ·   ·jgolden@wgllp.com
13

14

15

16

17

18

19

20· · · · · · · · · · · · · · --oOo--

21

22

23

24

25
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 31 of 36



·1 gather today, I'm going to report that back to my client,
·2 which through various layers is AIG, which is a very large
·3 insurance company or one of its subdivisions.· And to the
·4 extent questions aren't answered, I'll just represent to you
·5 that for whatever reason, that will have an impact on my
·6 client's decision-making and whether or not they want to
·7 settle the case.
·8· · · · · ·Obviously, the more candid and transparent you are
·9 today, and I'm sure your attorney will appreciate this, the
10 more comfortable my client is going to feel with reaching a
11 resolution.· So I just wanted to put that out there.
12· · · · · ·You are free to refuse to answer any question I
13 ask; in fact, you know -- and if you have questions about
14 any questions I ask at any point and you want to go off the
15 record and speak to your attorney, I have no problem with
16 that.· Okay?
17 A· · · · ·All right.
18 Q· · · · ·So with that in mind, you won't provide me your
19 residence address?
20 A· · · · ·No.
21 Q· · · · ·Okay.
22 A· · · · ·And we're talking about the assets of Coastal
23 International, Inc.
24 Q· · · · ·I understand.· Okay.
25· · · · · ·What is the current business address of Coastal
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 32 of 36



·1 International, Inc.?
·2 A· · · · ·It has multiple addresses.
·3 Q· · · · ·Okay.· Is there a primary place of business that
·4 Coastal International, Inc., operates out of?
·5 A· · · · ·Yes.
·6 Q· · · · ·Okay.· And what would that -- what would that
·7 address be?
·8 A· · · · ·3 Harbor Drive, Suite 211, Sausalito, California
·9 94965.
10 Q· · · · ·Okay.· And when you say Coastal International,
11 Inc., has many other -- or excuse me, other addresses, are
12 you familiar with those addresses and can you provide those
13 to me?
14 A· · · · ·Not off the top of my head, no.
15 Q· · · · ·Okay.· And when you say other addresses, are these
16 other -- are these other addresses in different states
17 throughout the United States where Coastal International,
18 Inc., does business?
19 A· · · · ·Yes.
20 Q· · · · ·When was Coastal International, Inc. formed?
21 Approximately?
22 A· · · · ·In 1984.
23 Q· · · · ·Okay.· And was it formed as a corporation or was
24 it a sole proprietorship in '84?
25 A· · · · ·It was -- it was always a corporation.
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 33 of 36



·1 Q· · · · ·Okay.· And have you always been the sole
·2 shareholder?
·3 A· · · · ·No.
·4 Q· · · · ·Okay.· Are you currently the sole shareholder of
·5 Coastal International, Inc.?
·6 A· · · · ·Yes.
·7 Q· · · · ·How long -- how long have you been the sole
·8 shareholder of Coastal International, Inc.?
·9 A· · · · ·Since 2003.
10 Q· · · · ·And I'm going to try to -- this is one of the rare
11 areas when I'm going back in time.· I'm going to try and
12 limit my questions from about 2012 until the present.· Okay?
13 A· · · · ·Okay.
14 Q· · · · ·In the future when I ask you about different
15 things.
16· · · · · ·What is Coastal International, Inc., in business
17 to do?
18· · · · · ·MR. GOLDEN:· As of today?
19· · · · · ·MR. EMERZIAN:· Today?
20· · · · · ·THE WITNESS:· We are a labor contractor
21 specializing in exhibit installation and dismantling and
22 retail and residential interior installations.
23· · · · · ·MR. EMERZIAN:· Q:· Okay.· And has this been the
24 same -- have these been the same activities that Coastal
25 International, Inc., has been involved in since 2012?
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 34 of 36



·1 A· · · · ·Yes.
·2 Q· · · · ·Okay.· Prior to 2012 do they do other things in
·3 the trade industry?
·4 A· · · · ·Yes, yes.
·5 Q· · · · ·Okay.· Does Coastal International, Inc. -- let's
·6 go back to 2012.· From 2012 until the present has Coastal
·7 International, Inc., held any special license or permits?
·8 A· · · · ·Yes, contractor's license?
·9 Q· · · · ·Which?· What destination?
10 A· · · · ·State of California, and State of Nevada,
11 Washington State; that's B in California.
12 Q· · · · ·Okay.· And is it safe to say that you've been the
13 responsible managing employee or officer or whatever -- you
14 know, terms change all the time.
15 A· · · · ·It's qualifier, yes.
16 Q· · · · ·Qualifier --
17 A· · · · ·Yes.
18 Q· · · · ·And you've consistently held that position since
19 2012 until the present?
20 A· · · · ·Yes.
21 Q· · · · ·In going through the records there's -- I see that
22 there's two other entities that are somehow associated with
23 Coastal International, Inc.· Those are Coastal International
24 holdings, LLC, and Coastal International Trade Show
25 Services, LLC.· You're familiar with those services?
Case 8:19-bk-13584-TA   Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11   Desc
                        Main Document    Page 35 of 36



·1 A· · · · ·Yes.
·2 Q· · · · ·And is it my understanding that sometime in 2014
·3 or 2015 Coastal International Holdings, LLC, was formed?
·4 A· · · · ·Correct.
·5 Q· · · · ·Okay.· And also Coastal International Trade Show
·6 Services, LLC, was formed in 2014?
·7 A· · · · ·Correct.
·8 Q· · · · ·And sometime in 2014 or 2015, of these three
·9 entities, Coastal International Holdings, LLC, became the
10 parent company?
11 A· · · · ·Correct.
12 Q· · · · ·And the parent company of Coastal International,
13 Inc., and Coastal International Trade Show Services, LLC?
14 A· · · · ·Correct.
15 Q· · · · ·When that was done or those entities were formed,
16 you were the sole shareholder of Coastal International,
17 Inc.; right?
18 A· · · · ·Correct.
19 Q· · · · ·And would it be safe to say that you transferred
20 your stock interest in the corporation to Coastal
21 International Holdings, LLC?
22 A· · · · ·Correct.
23· · · · · ·MR. GOLDEN:· I'm going --
24· · · · · ·MR. EMERZIAN:· And I'm not --
25· · · · · ·MR. GOLDEN:· It's fine you answer.· You're trying
            Case 8:19-bk-13584-TA                  Doc 19 Filed 09/18/19 Entered 09/18/19 09:30:11                                     Desc
                                                   Main Document    Page 36 of 36


                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: Alston & Bird LLP, 333 S. Hope Street, 16th Floor, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify): OMNIBUS OBJECTION OF GLOBAL
EXPERIENCE SPECIALIST F/K/A GES EXPOSITION SERVICES, INC. TO DEBTOR’S EMERGENCY
MOTIONS will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
to the document. On 9/18/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:

       Reem J Bello rbello@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL: On 9/18/2019, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24
hours after the document is filed.
Honorable Theodor C. Albert
United States Bankruptcy Court
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtroom 5B
Santa Ana, CA 92701-4593

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date) _______________, I served the following persons and/or entities by personal delivery, overnight mail
service, or (for those who consented in writing to such service method), by facsimile transmission and/or email
as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/18/2019                 Rosa Nelly Villaneda                                                 /s/ Rosa Nelly Villaneda
 Date                         Printed Name                                                      Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
